Plaintiff, claiming to be the owner of a lot in the township of Royal Oak, brought this suit to redeem from certain tax titles held thereon by the defendants. Plaintiff's deed to this property was executed on May 11, 1898, but was not recorded until September 10, 1928, more than 30 years thereafter. The bill of complaint herein was filed the same day. Plaintiff's grantor permitted the taxes levied against said land to become delinquent for the year 1896 and several subsequent years, and on the sale thereof one Elmer R. Webster became the purchaser and received and recorded his deeds therefor. Webster conveyed the land by deed to Christian Kiel and his wife on September 3, 1904, recorded October 22d of the same year. Kiel and his wife entered into a land contract on July 27, 1916, to sell the land to the defendant Petrick, and conveyed the same to him on May 9, 1917. *Page 441 
Kiel had theretofore sought to perfect his title by giving the notice to redeem required by the statute, but it was later determined that said notice was invalid, and it need not be further considered. This was discovered after the land contract was executed, and an agreement was entered into between Kiel and Petrick wherein it was recited that the notice above referred to was irregular, and wherein Kiel undertook to perfect the title acquired by the tax deeds by further notice in compliance with the statute. Another notice to redeem was signed by Kiel and his wife and delivered to the sheriff on June 22, 1917.
The object of the statute providing for the collection of taxes on real estate is not only to enforce the lien of the State therefor, but to protect the landowner who has, presumptively, inadvertently neglected to pay the tax upon property owned by him. The statute requires a notice to be given by the person holding title under a tax deed or deeds issued upon a sale of the land for such delinquent taxes to the owner or owners of any interest in the land, and provides for publication in case personal service thereof may not be had (1 Comp. Laws 1915, § 4138). This requirement "is mandatory, and must be strictly observed." Teal Lake Iron Mining Co. v. Olds,178 Mich. 335, 338.
The notice here given and the proceedings thereunder fully complied with the statutory requirement as to its contents and the service thereof. It was properly addressed to plaintiff's grantor, the last grantee in the regular chain of title, and signed by Kiel and his wife. Plaintiff's deed had not then been recorded. It is the claim of the plaintiff that the Kiels had at that time parted with their title and the omission of the name of their grantee, the defendant Petrick, therefrom rendered it invalid. In Wilson v. Sauble, 193 Mich. 443, it was held "that *Page 442 
a notice signed by one other than the owner of the tax title falls short of complying with the statute."
Under the terms of the agreement above referred to between Kiel and Petrick, the conveyance by the former to the latter was conditional on Kiel's perfecting the title in him and his wife by giving the notice required by the statute. Had a legal tender been made to them, or deposit made with the register in chancery, by the plaintiff, as provided for in the statute, it would have been their legal duty to have secured a cancellation of their deed to Petrick, or a quitclaim of his interest thereunder, and then to deliver to the plaintiff or to the register a release and quitclaim of all rights acquired by them under said tax purchases. A tender or deposit so made would, under the terms of the agreement, have terminated Petrick's rights under his deed from the Kiels just as effectively as if the notice had been given by Petrick himself, and the rights of the plaintiff would have been fully protected thereby.
Plaintiff became the owner of this property in 1898. It appears that there was then a dwelling house thereon. While the proof of adverse possession is insufficient, doubtless owing to the death of both Mr. and Mrs. Kiel, we feel constrained to hold that, in view of the provisions in said contract and the legal duty imposed on Mr. and Mrs. Kiel therein to perfect the title, and the fact that no attempt was made by plaintiff to redeem thereunder, the notice given was a sufficient compliance with the statutory provision therefor (1 Comp. Laws 1915, § 4138), and that plaintiff's bill of complaint was properly dismissed.
The decree should be affirmed, with costs to appellees.
  McDONALD, J., concurred with SHARPE, J. *Page 443